DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 19, filed 1/06/2021, with respect to claims 17, 22, and 26 have been fully considered and are persuasive.  The objection of claims 17, 22, and 26 has been withdrawn.  Informalities have been addressed.
Applicant’s arguments, see page 16, filed 1/06/2021, with respect to claim 7 and 16 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 112 of claims 7 and 16 has been withdrawn.  Applicant has amended the claims.
Applicant’s arguments, see pages 16-17, filed 1/06/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 102 of claims 1 and 10 has been withdrawn. 
Applicant’s arguments, see pages 17-18, filed 1/06/2021, with respect to claims 2, 7, 21, 23, and 26 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 2, 7, 21, 23, and 26 has been withdrawn. 
Applicant’s arguments, see page 13, filed 01/06/2021, with respect to claims 3 and 11-12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 3 and 11-12 has been withdrawn. 
Applicant’s arguments, see page 13, filed 01/06/2021, with respect to claims 5-6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 5-6 has been withdrawn. 
Applicant’s arguments, see page 13, filed 01/06/2021, with respect to claims 9 and 27-28 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 9 and 27-28 has been withdrawn. 
Applicant’s arguments, see page 13, filed 01/06/2021, with respect to claims 17-18, 22, and 24 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claims 17-18, 22, and 24 has been withdrawn. 
Applicant’s arguments, see page 14, filed 01/06/2021, with respect to claim 25 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of claim 25 has been withdrawn. 
Allowable Subject Matter
Claims 1, 10, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims in discussion is the inclusion of "the request to the remote server is a ping request,", "the response from the remote server is a ping response," and the method performed by the IoT module comprises "resetting the cellular radio cell...by...temporarily disconnecting a baseband unit (BBU) of the cellular radio cell from a power supply unit (PSU) of the cellular radio cell." Elements that were identified as allowable subject matter as “ping” is an application within the ICMP protocol and IoT modules will need to be special to support ICMP and not the traditional UDP protocol.  Claim 10 has been further defined to include 
Claims 3-9, 11-20, and 22-29 are allowed because they depend from allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476